Citation Nr: 0613824	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for anxiety reaction prior to August 14, 2002, and 
for a disability evaluation in excess of 30 percent for 
anxiety reaction from August 14, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



ORDER TO VACATE

The veteran served on active duty from July 1941 to March 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted separate 20 percent ratings for varicose veins of 
both lower extremities and denied a rating in excess of 10 
percent disabling for anxiety reaction.  In a November 2003 
decision the RO increased the rating for anxiety reaction to 
30 percent disabling effective August 14, 2002.  In a 
December 16, 2005 decision the Board denied the veteran's 
claims for increased evaluations.

The Board will vacate the December 2005 decision regarding 
the veteran's claim for increased evaluations for anxiety 
reaction on the grounds that the veteran was denied his due 
process rights at the time of the decision.  Medical reports 
from the Mountain Home VAMC were received by the Nashville RO 
in October 2005 but were not received by the Board until 
after the Board issued its December 2005 decision.  These 
reports appear to pertain to the veteran's claim for 
increased evaluations for anxiety reaction and raise the 
possibility that his condition has worsened.

An appellate decision may be vacated by the Board on either 
the veteran's or the Board's own motion when there has been a 
denial of due process. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2005). Therefore, the portion of the 
December 16, 2005, Board decision denying a higher initial 
evaluation for anxiety reaction is VACATED.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


